     Case 1:20-cv-01165-DAD-SKO Document 4 Filed 09/15/20 Page 1 of 4

 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    BRANDON ALEXANDER FAVOR,                  Case No. 1:20-cv-01165-DAD-SKO
10                      Plaintiff,              FINDINGS AND RECOMMENDATIONS TO
                                                DENY PLAINTIFF’S REQUEST TO PROCEED
11           v.                                 IN FORMA PAUPERIS
12    BLACK LIVES MATTER, et al.,               (Doc. 3)
13                      Defendants.             TWENTY-ONE (21) DAY DEADLINE
14

15   I.     INTRODUCTION

16          Plaintiff, Brandon Alexander Favor, is a state prisoner proceeding pro se in this civil action
17   under 28 U.S.C. § 1343(a) and 42 U.S.C. § 1983, which he filed on August 19, 2020. (Doc. 1.)
18   Plaintiff also filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915
19   (“Section 1915”) on September 10, 2020. (Doc. 3.) Plaintiff’s application should be DENIED for
20   two reasons: (1) his application demonstrates he is not entitled to in forma pauperis status under
21   Section 1915(a); and (2) since he has three strikes under Section 1915(g), his allegations fail to
22   show imminent danger of serious physical injury.
23

24   II.    PLAINTIFF IS NOT ENTITLED TO PROCEED IN FORMA PAUPERIS
            UNDER 28 U.S.C. § 1915(a)
25          A.     Legal Standard
26          An indigent party may be granted permission to proceed “in forma pauperis” upon
27   submitting an affidavit showing his or her inability to pay the required fees. 28 USC § 1915(a).
28

                                                      1
     Case 1:20-cv-01165-DAD-SKO Document 4 Filed 09/15/20 Page 2 of 4

 1
     The determination of whether a plaintiff is indigent and therefore unable to pay the filing fee falls
 2
     within the court’s sound discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th
 3
     Cir. 1991) (reversed on other grounds).
 4
            “The trial court must be careful to avoid construing the statute so narrowly that a litigant is
 5
     presented with a Hobson’s choice between eschewing a potentially meritorious claim or foregoing
 6
     life’s plain necessities.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984) (citing Potnick
 7
     v. Eastern State Hosp., 701 F.2d 243, 244 (2d Cir. 1983) (per curiam). See also Carson v. Polley,
 8
     689 F.2d 562, 586 (5th Cir. 1982). “But, the same even-handed care must be employed to assure
 9
     that federal funds are not squandered to underwrite, at public expense, either frivolous claims or
10
     the remonstrances of a suitor who is financially able, in whole or in material part, to pull his own
11
     oar.” Temple, 586 F. Supp. at 850 (citing Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651
12
     (7th Cir. 1972)). “If an applicant has the wherewithal to pay court costs, or some part thereof,
13   without depriving himself and his dependents (if any there be) of the necessities of life, then he
14   should be required, in the First Circuit’s phrase, to ‘put his money where his mouth is.’” Williams
15   v. Latins, 877 F.2d 65 (9th Cir. 1989) (citing Temple, 586 F. Supp. at 851(quoting In re Stump, 449
16   F.2d 1297, 1298 (1st Cir. 1971) (per curiam)). Many courts have held that petitioners with modest
17   cash reserves are not entitled to in forma pauperis status within the intendment of 28 U.S.C. §
18   1915(a) for the purpose of filing fees, initial service of process costs and the like. Temple, 586 F.
19   Supp. at 850–51.
20          B.      Discussion
21          According to his application, Plaintiff has received unspecified income over the past twelve
22   months, including $500,000 in interest income. (Doc. 3 at 1.) Plaintiff also has $27,284,279.87 in
23   cash. (Id. at 2.) Based on these representations, the Court finds that Plaintiff has not made the
24   showing required by Section 1915(a) that he is unable to pay the required fees for this action.
25   Accordingly, the undersigned recommends that Plaintiff’s application to proceed without
26   prepayment of fees and costs be denied.
27

28

                                                      2
     Case 1:20-cv-01165-DAD-SKO Document 4 Filed 09/15/20 Page 3 of 4

 1   III.      PLAINTIFF IS SUBJECT TO THE THREE-STRIKES PROVISION OF 28 U.S.C.
               § 1915(g) AND DOES NOT MEET THE IMMINENT DANGER EXCEPTION
 2

 3            Even if Plaintiff’s application established poverty, however, he is not entitled to proceed

 4   without prepayments of fees because he has at least three strikes under Section 1915(g) and does

 5   not qualify for the imminent danger exception.

 6            A.       Legal Standard

 7            Section 1915(g) provides that “[i]n no event shall a prisoner bring a civil action . . . under
 8   this section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
 9   facility, brought an action or appeal in a court of the United States that was dismissed on the grounds
10   that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the
11   prisoner is under imminent danger of serious physical injury.”
12            B.       Discussion
13
              The Court may take judicial notice of court records. United States v. Howard, 381 F.3d
14
     873, 876 n.1 (9th Cir. 2004). Here, judicial notice is taken of four of Plaintiff’s many prior actions:
15
     (1) Favor-El v. Rome, Case No. 1:15-cv-01865-LJO-EPG (E.D. Cal.) (dismissed on November 22,
16
     2016 for failure to state a claim); (2) Favor v. State of California, Case No. 2:16-cv-02870-JGB-
17
     JEM (C.D. Cal.) (dismissed on May 2, 2016 as frivolous, malicious, and for failure to state a claim);
18
     (3) Favor-El v. Rihanna, et al., 2:15-cv-09502-JGB-JEM (C.D. Cal.) (dismissed on December 16,
19
     2015 as frivolous, malicious, and for failure to state a claim); and (4) Favor-El v. United States of
20
     America, Case No. 2:15-cv-01448-GEB-AC (E.D. Cal.) (dismissed on October 22, 2015 as
21
     frivolous). As he has been previously informed1, Plaintiff is thus subject to 28 U.S.C. § 1915(g)
22
     and is precluded from proceeding in forma pauperis in this action, unless he has shown that at the
23
     time he filed this action, he was under imminent danger of serious physical injury.
24            The Court has reviewed Plaintiff’s complaint and finds that he does not meet the imminent
25   danger exception. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). Although
26
     1
27     See, e.g., Favor v. Monae, Case No. 1:19-cv-00081-LJO-SKO (E.D. Cal.). It is also noteworthy that Plaintiff has
     been deemed a vexatious litigant, has filed over fifty actions in this district alone, and has filed numerous other actions
28   in the other district courts in this state. Plaintiff has also filed actions under the surnames “Favor” and “Favor-El.”

                                                                 3
     Case 1:20-cv-01165-DAD-SKO Document 4 Filed 09/15/20 Page 4 of 4

 1
     Plaintiff’s allegations are largely incoherent, he appears to be alleging that Black Lives Matter, an
 2
     “orchestrated monument,” Michelle Obama, Reba Ann Stevens, and the record label Amaru
 3
     Records Incorporated violated the Eighth Amendment and right to due process in some manner and
 4
     caused him harm -- although the type of harm Plaintiff is alleging is indiscernible. (Doc. 1.) None
 5
     of Plaintiff’s allegations show he was under an imminent danger at the time he filed this action.
 6
     Based on the foregoing, the Court finds that Plaintiff fails to allege an imminent danger of serious
 7
     physical injury necessary to bypass Section 1915(g)’s restriction on filing suit without prepayment
 8
     of the filing fee since he previously received three strikes. Plaintiff may not proceed in forma
 9
     pauperis and must pay the $400.00 filing fee if he wishes to litigate this action.
10
     IV.      CONCLUSION and RECOMMENDATION
11

12            Based on the foregoing, it is HEREBY RECOMMENDED that:
13            1. The motion to proceed in forma pauperis (Doc. 3) be DENIED pursuant to 28 U.S.C.
14               §§ 1915(a) and (g); and
15            2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this
16               action.
17            These Findings and Recommendations will be submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one
19   (21) days after being served with these Findings and Recommendations, Plaintiff may file written
20   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
21   Findings and Recommendation.” Plaintiff is advised that the failure to file objections within the
22   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”
23   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
24   F.2d 1391, 1394 (9th Cir. 1991)).
25
     IT IS SO ORDERED.
26
27   Dated:     September 14, 2020                                 /s/   Sheila K. Oberto               .
28                                                      UNITED STATES MAGISTRATE JUDGE

                                                       4
